DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 12-20 are indefinite because these method claims merely recite structure without any active, positive steps delimiting how the method is actually performed. 
The claimed limitation of “infinitely vary the size of the air passage regions” in claim 14  renders the claim indefinite. It is unclear how to infinitely vary the size of the air passage regions and what the metes and bounds are for the claimed infinitely vary the size of the air passage regions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14, 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kiefer et al. (US 5,871,596). 
 	Kiefer et al. discloses a method of cooling rolling mill material 20 comprising: receiving 2 rolling mill material 20 and passes the rolling mill material 3through one or more cooling regions (abstract) using a conveyor system 26; providing 4a cooling structure that operates uniformly across the central 38 and edge 36 regions of the 5conveyor system 26 (Figs. 2, 5, 12), the cooling structure uses a first jet of air for cooling the central portion of the 6rolling mill material (col. 4, lines 6-9, perforated plates 52, 54 at central region 38);  and positioning on the edge regions 36 of the conveyor system a nozzle deck 52, 54 that produces a second of jet of air for cooling the edge portions of the rolling mill (col. 4, lines 7-8, perforated plates 52, 54  arranged along he conveyor edge region 36), the nozzle deck 52, 54 includes one or more adjustable nozzle structures 52, 54 for controlling air flow produced by the second jet of air by varying the size of . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al. (US 5,871,596) in view of Bruckner (US 9,322,594).
The method of Kiefer et al. as above include all that is recited in claims 12 and 13 except for the adjustable nozzle structure adjusts direction of the air flow to the rolling mill material. Bruckner teaches nozzle devices generating the air curtain are advantageously adjustable in terms of their directivity (col. 2, lines 30-32). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the nozzle deck of Kiefer et al. to include adjustable nozzle structures that adjusts the direction of the air flow as taught Bruckner in order to adapt the air flow in terms of their geometrical characteristics, for example the divergence, to the objects to be treated. 
Claims 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiefer et al. (US 5,871,596) in view of Blejde et al. (US 2014/0261905).
 	The system of Kiefer et al. as above includes all that is recited in claims 15, 18-20 except for the first jet of air is adjustable using one or more rack and pinions. Blejde et al. disclose a concept of using a rack and pinion mechanism to adjust and move delivery nozzle 17 (paragraph [0065]).  As Kiefer et al. disclose the first jet of air is adjustable (col. 4, lines 6-8, perforated plates 52, 54 are arranged long the conveyor central region), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the method of Kiefer et al. to include a rack and pinion mechanism to move and adjust the nozzle as taught by Blejde et al. in order to pursue an intended use and obtain a predictable nozzle moving result by a rack and pinion mechanism. For claims 18-20, the means controls the movement of perforated plates 52, 54 of Kiefer et al. and rack and pinion mechanism of Blejde is considered as control system.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY